Interlocutory decree affirmed. Final decree affirmed, with costs. The plaintiff brought this bill to establish the title of her intestate to a savings bank deposit standing in the name of the individual defendant. A master found that the deposit was the property of that defendant. No subsidiary finding is inconsistent with that general finding. No error in the exclusion of evidence appears. No reported evidence requires a different conclusion. The plaintiff's exceptions to the master’s report were rightly overruled, that report was rightly confirmed, and a final decree dismissing the bill was rightly entered.